228 Ga. 500 (1972)
186 S.E.2d 537
BROCK
v.
BROCK.
26749.
Supreme Court of Georgia.
Argued October 13, 1971.
Decided January 6, 1972.
Daniel C. B. Levy, for appellant.
William Lewis Spearman, for appellee.
HAWES, Justice.
At a hearing before a trial judge in a divorce and alimony case on the question of custody of the minor children of the parties and what amount is to be allowed to the wife as temporary alimony for the support of herself and the children, the trial judge is the sole trior of the facts and is vested with a broad discretion which will not be controlled by this court unless manifestly abused. Smith v. Smith, 125 Ga. 384 (53 S.E. 958); Brown v. Brown, 159 Ga. 323 (125 S.E. 713); Caswell v. Caswell, 179 Ga. 676 (177 S.E. 247); Braswell v. Braswell, 198 Ga. 753 (1) (32 SE2d 773); Childs v. Childs, 203 Ga. 9 (1) (45 SE2d 418); Brannen v. Brannen, 208 Ga. 88 (1) (65 SE2d 161). In this case, the evidence authorized a finding that the husband had a gross annual income in excess of $25,000, and the award of the family home and its furnishings and two of the three automobiles owned by the husband to the wife, for the use of herself and their three children, together with allowances for mortgage payments, insurance and support for the children, totaling slightly less than $800 per month, was not excessive or an abuse of discretion.
Judgment affirmed. All the Justices concur.